UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-60214
                             Summary Calendar


                             TREVETTE VASSER,

                                                     Plaintiff-Appellant,

                                  VERSUS

                        WAL-MART STORES, INC,

                                                      Defendant-Appellee.



             Appeal from the United States District Court
               for the Northern District of Mississippi
                           (1:97-CV-380-B-A)


                             November 3, 1999
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Plaintiff-appellant    Trevette     Vasser   appeals   the   district

court’s grant of summary judgment in favor of the defendant-

appellant.     Vasser argues on appeal that she sufficiently raised

genuine issues of material fact in order to survive a motion for

summary judgment on her claims of racial and sexual discrimination

and retaliation under Title VII of the Civil Rights Act of 1964 as

amended by the Civil Rights Act of 1991, 28 U.S.C. section 2000 et.

seq.



       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Having reviewed the parties’ briefs and the record, we AFFIRM

for essentially the same reasons articulated by the district court.